Citation Nr: 0938900	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-17 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1969, May 1969 to November 1971, and February 1972 to 
December 1986.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran is already in receipt of a 10 percent rating, 
the schedular maximum under Diagnostic Code 6260, for his 
tinnitus.

2.  The rating schedule is adequate to evaluate the Veteran's 
tinnitus and there is no evidence of marked interference with 
employment or frequent periods of hospitalization.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus, and the 
criteria for an extra-schedular evaluation have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on the claim for VA benefits.  

The Veteran was provided VCAA letters in September 2006 and 
October 2006 that advised him of the evidence and information 
necessary to substantiate his underlying service connection 
claim and his and VA's respective duties in obtaining 
evidence in support of such claim.  Thereafter, in a November 
2006 rating decision, service connection for tinnitus was 
granted and an initial disability rating of 10 percent was 
assigned, effective January 19, 2006.  Following the issuance 
of the rating decision, the Veteran entered a notice of 
disagreement as to the propriety of the initially assigned 
disability rating.  

The Board observes that the Veteran has appealed with respect 
to the propriety of the initially assigned rating from the 
original grant of service connection.  VA's General Counsel 
has held that no VCAA notice is required for such downstream 
issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  
In addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the Veteran's 
service connection claim was granted and an initial rating 
was assigned in the November 2006 rating decision on appeal. 
 As such, no additional 38 U.S.C.A. § 5103(a) notice is 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   

Pertinent to the duty to assist, the Board notes that 
relevant medical evidence, to include the Veteran's service 
treatment records and medical records from Eglin Air Force 
Base, was reviewed by the RO in connection with the 
adjudication of the Veteran's service connection claim.  
However, pertinent to his initial rating claim, as the 
Veteran has been assigned the schedular maximum under 
Diagnostic Code 6260, the only way for a higher rating to be 
assigned would be on an extra-schedular basis.  The Veteran 
has clearly advanced his contentions in this regard.  
Moreover, as the symptoms of tinnitus are wholly subjective 
and the Veteran has submitted numerous statements describing 
such, the Board concludes that an examination is not 
necessary to decide the pending claim.  Therefore, the Board 
finds that there is no outstanding information or evidence 
that would substantiate the Veteran's claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In the November 2006 rating decision on appeal, the RO 
granted service connection for tinnitus and assigned an 
initial 10 percent disability rating pursuant to 38 C.F.R. § 
4.87, Diagnostic Code 6260, effective January 19, 2006.  The 
Veteran alleges that his tinnitus is manifested by constant 
ringing in both ears and, as such, he is entitled to an 
evaluation in excess of 10 percent.

A Veteran is limited to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  The Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no 
legal basis upon which to award a higher schedular disability 
rating for tinnitus, his claim for an initial rating in 
excess of 10 percent on a schedular basis must be denied.  
The law, in particular the regulation governing schedular 
evaluation of tinnitus, is dispositive of the claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  Specifically, as 
will be discussed below, the Board concludes that the Veteran 
has never claimed that his tinnitus, by itself or in 
conjunction with other service-connected disability, renders 
him unemployable, and that the evidence otherwise fails to 
demonstrate that the Veteran's tinnitus and/or other service-
connected disability renders him unemployable.  In addition, 
the Board notes that the Veteran does not meet the threshold 
schedular criteria for TDIU.  Therefore, as the Board has 
determined that a claim for TDIU has not been raised by the 
Veteran or the evidence of record, a higher rating for the 
Veteran's tinnitus may only be awarded on an extra-schedular 
basis. 

Relevant to extra-schedular consideration, the Veteran 
contends that the constant ringing in both ears interferes 
with his ability to do his job and adversely impacts the 
quality of his life.  Additionally, he indicated that he was 
retiring April 30, 2009, as a result of his disabilities.  
The Veteran claims that the ringing in his ears is a constant 
distraction affecting the quality of his work and bears on 
his interpersonal relationships with his colleagues.  As 
such, he contends that he is entitled to an extra-schedular 
evaluation for his tinnitus. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with the 
Veteran's employment or frequent periods of hospitalization 
that application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  More specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under § 3.321 is a three-step inquiry.  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  In this regard, the Court indicated that 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected tinnitus 
with the established criteria found in the rating schedule.  
As discussed previously, the Veteran claims that his tinnitus 
is manifested by constant ringing in both ears, which is 
fully addressed by the rating criteria under which such 
disability is rated.  In this regard, the Board notes that 
tinnitus, which is defined as a noise in the ears, such as 
ringing, buzzing, roaring, or clicking, is evaluated as 10 
percent disabling under the rating schedule when such is 
recurrent, regardless of whether it is perceived in one ear, 
both ears, or in the head.  See Dorland's Illustrated Medical 
Dictionary, 30th edition, p. 1914; 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2).  There are no 
additional symptoms of the Veteran's tinnitus that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's 
disability interferes with his employability, such 
interference is addressed by the schedular rating criteria 
and there are no related factors such as marked interference 
with employment or frequent periods of hospitalization.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

In light of the Board's determination that referral of this 
case for consideration of an extra-schedular rating is not 
warranted, the Board finds that no further consideration of 
entitlement to a TDIU is necessary.  See Rice, supra. 

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
rating in excess of 10 percent for tinnitus.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his initial rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

As a side note, the Board observes that the Veteran requests 
that his 10 percent evaluation for his tinnitus be added, 
rather than combined, to his overall disability rating.  
However, the Veteran is advised that his combined disability 
rating is governed by regulation and, under 38 C.F.R. § 4.25 
(2009), disability ratings are combined, rather than added, 
in order to assess his overall disability rating.  The 
regulations are clear on this matter and, as such, the 
Veteran's 10 percent rating for his tinnitus is combined, 
rather than added, with his other service-connected 
disabilities in order to determine his overall combined 
rating. 






ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


